Name: Council Decision (CFSP) 2018/1787 of 19 November 2018 amending and extending Decision 2010/96/CFSP on a European Union military mission to contribute to the training of Somali security forces
 Type: Decision
 Subject Matter: European construction;  defence;  cooperation policy;  Africa;  international security
 Date Published: 2018-11-20

 20.11.2018 EN Official Journal of the European Union L 293/9 COUNCIL DECISION (CFSP) 2018/1787 of 19 November 2018 amending and extending Decision 2010/96/CFSP on a European Union military mission to contribute to the training of Somali security forces THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 42(4) and 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 15 February 2010 the Council adopted Decision 2010/96/CFSP (1), establishing a European Union military mission to contribute to the training of Somali security forces. (2) On 12 December 2016 Council Decision (CFSP) 2016/2239 (2) amended Decision 2010/96/CFSP and extended the mission until 31 December 2018. (3) Following a strategic review of the mission, the Political and Security Committee has recommended that the mandate of the mission be extended by two years. (4) Decision 2010/96/CFSP should be amended accordingly. (5) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and implementation of decisions and actions of the Union which have defence implications. Denmark does not participate in the implementation of this Decision and therefore does not participate in the financing of this mission, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/96/CFSP is amended as follows: (1) in Article 1, paragraph 2 is replaced by the following: 2. In order to achieve the objectives set out in paragraph 1, the EU military mission shall be deployed in Somalia in order to address both institutional building in the defence sector through strategic advice as well as direct support to the Somali National Army through training, advice and mentoring. From 2019 onwards, the EU military mission shall, in particular, contribute to developing the Somali National Army's own training capacity with a view to handing over training activities for tactical units once conditions are met; it shall mentor Somali-owned and -provided training. The EU military mission shall also be ready to provide support, within its means and capabilities, to other Union actors in the implementation of their respective mandates in the security and defence area in Somalia.; (2) in Article 10, the following paragraph is added: 7. The financial reference amount for the common costs of the EU military mission for the period from 1 January 2019 until 31 December 2020 shall be EUR 22 980 000. The percentage of the reference amount referred to in Article 25(1) of Decision (CFSP) 2015/528 shall be 0 % and the percentage referred to in Article 34(3) of that Decision shall be 0 %.; (3) in Article 12, paragraph 2 is replaced by the following: 2. The mandate of the EU military mission shall end on 31 December 2020.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 19 November 2018. For the Council The President F. MOGHERINI (1) Council Decision 2010/96/CFSP of 15 February 2010 on a European Union military mission to contribute to the training of Somali security forces (OJ L 44, 19.2.2010, p. 16). (2) Council Decision (CFSP) 2016/2239 of 12 December 2016 amending and extending Decision 2010/96/CFSP on a European Union military mission to contribute to the training of Somali security forces (OJ L 337, 13.12.2016, p. 16).